CONTACT: Stewart E. McClure, Jr. Gerard Riker President and Chief Executive Officer EVP and Chief Financial Officer 908-630-5000 908-630-5018 Doreen D. Tyburski VP Investor Relations 908-630-5029 PRESS RELEASE FOR IMMEDIATE RELEASE SOMERSET HILLS BANCORP REPORTS INCREASED EARNINGS-NET INCOME UP 9% FOR THE QUARTER DECLARES 5% STOCK DIVIDEND AND CASH DIVIDEND OF $0.04 PER SHARE – A 33% INCREASE BERNARDSVILLE, NJ - April 25, 2007…Somerset Hills Bancorp (NASDAQ: SOMH) reported net income for the first quarter 2007. For the quarter ended March 31, 2007, net income increased by $ 45,000 to $520,000, or $0.10 per diluted share compared to $0.11 per share during the first quarter of 2006. Somerset Hills Bancorp also declared a 5% stock dividend and a cash dividend of $0.04 per share (a 33% increase) payable May 31, 2007 to share holders of record as of May 15, 2007. At March 31, 2007, loans increased $17.9 million, or 10.5 percent to $188.3 million from $170.4 million when compared to March 31, 2006. At March 31, 2007 deposits increased $42.4 million, or 20 percent to $255.1 million from $212.7 million when compared to March 31, 2006. During that same period, core deposits increased 13.3 percent. At March 31, 2007, total assets were $294.9 million, up from $241.5 million at March 31, 2006, a 22.1 percent increase. Stewart E. McClure, Jr., President and Chief Executive Officer said, “This is the sixth consecutive year that we have declared a 5% stock dividend and the third year we will pay an increased cash dividend. It is rewarding that this is commensurate with the continued growth of our franchise and our earnings. The market continues to be fiercely competitive for both deposits and loans which put pressure on both growth and net interest margins. Despite this we have seen our Madison Office grow to over $24 million in deposits since its opening this past September and we look forward to the opening of our sixth branch in Long Valley next week. Given the costs associated with opening both of these offices in such a short period of time and the increased level of competition, we are pleased to report our growth in net income of 9 percent”. Included with this release is certain summary balance sheet, income statement and performance data. Somerset Hills Bancorp is a bank holding company for Somerset Hills Bank, a full service commercial bank with offices in Bernardsville, Long Valley, Madison, Mendham, Morristown, and Summit, New Jersey.The Company has announced plans to open an additional office in Stirling, New Jersey.Somerset Hills Bank focuses its lending activities on small to medium sized businesses, high net worth individuals, professional practices, and consumer and retail customers.The Bank operates a licensed mortgage company subsidiary, Sullivan Financial Services, Inc. and also operates Somerset Hills Wealth Management Services, LLC, a wholly owned subsidiary licensed to provide financial services, including financial planning, insurance (life, health, property and casualty), mutual funds and annuities for individuals and commercial accounts, and Somerset Hills Title Group, LLC, which, with its partner, Property Title Group, provides title services in connection with the closing of real estate transactions.The common stock of the Company is traded on NASDAQ under the symbol SOMH.You can visit our website at www.somersethillsbank.com. Forward-Looking Statements This news release contains forward-looking statements within the meaning of the Private Securities Litigation reform Act of 1995.Those statements are subject to known and unknown risk, uncertainties and other factors that could cause the actual results to differ materially from those contemplated by the statements.We based the forward-looking statement on various factors and using numerous assumptions.Important factors that may cause actual results to differ from those contemplated by forward-looking statements include, for example, the success or failure of our efforts to implement our business strategy, the effect of changing economic conditions and, in particular, changes in interest rates, changes in government regulations, tax rates and similar matters, our ability to attract and retain quality employees, and other risks which may be described in our future filings with the SEC. ($ in thousands except per share data) Twelve Months Ended December 31 2006 2005 Income Statement Data: Interest income $ 15,782 $ 11,605 Interest expense 6,054 3,194 Net interest income 9,728 8,411 Provision for loan losses 201 392 Net interest income after prov. for loan losses 9,527 8,019 Non-interest income 2,869 2,939 Non-interest expense 9,022 8,414 Income before income taxes 3,374 2,544 Income tax expense 1,176 429 Net income $ 2,198 $ 2,115 Balance Sheet Data: Total assets $ 289,260 $ 245,926 Loans, net 190,265 165,118 Loans held for sale 5,003 15,380 Allowance for loan losses 2,170 2,029 Investment securities held to maturity 10,485 9,366 Investment securities held for sale 38,914 31,899 Deposits 250,221 208,244 Borrowings 0 10,600 Shareholders' equity 37,728 25,305 Performance Ratios: Return on average assets 0.86 % 1.00 % Return on average equity 7.62 % 8.82 % Net interest margin 4.15 % 4.31 % Efficiency ratio 71.6 % 74.1 % Asset Quality: Nonaccrual loans 282 0 OREO property 0 0 Net charge-offs (recoveries) 1 (3 ) Allowance for loan losses to total loans 1.13 % 1.21 % Nonperforming loans to total loans 0.15 % 0.00 % Per Share Data: Earnings per share- Basic $ 0.58 $ 0.62 Earnings per share- Diluted $ 0.55 $ 0.54 Book value per share $ 7.93 $ 7.75 Tangible book value $ 7.68 $ 7.39 December 31, 2006 December 31, 2005 (Unaudited) ASSETS Cash and due from banks $ 21,312 $ 10,218 Interest bearing deposits 1,350 103 Federal funds sold 5,900 - Total cash and cash equivalents 28,562 10,321 Loans held for sale,net 5,003 15,380 Investment securities held to maturity (Market value 10,485 9,366 $ 10,552 in 2006 and $ 9,372 in 2005) Investment securities available- for- sale 38,914 31,899 Loans receivable 192,571 167,301 less allowance for loan losses (2,170 ) (2,029 ) deferred fees (136 ) (154 ) Net loans receivable 190,265 165,118 Premises and equipment, net 6,295 4,679 Goodwill, net 1,191 1,191 Bank owned life insurance 5,801 5,533 Accrued interest receivable 1,508 1,135 Deferred tax asset 743 889 Other assets 493 415 Total assets $ 289,260 $ 245,926 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Non-interest bearing deposits-demand $ 51,015 $ 45,667 Interest bearing deposits-NOW, money market and savings 163,590 141,846 Certificates of deposit, under $100,000 20,617 14,034 Certificates of deposit, $100,000 and over 14,999 6,697 Total deposits 250,221 208,244 Federal Home Loan Bank advances - 10,600 Accrued interest payable 697 252 Other liabilities 614 1,525 Total liabilities 251,532 220,621 Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock-1,000,000 shares authorized; none issued - *Common stock- authorized,9,000,000 shares of no par value issued and outstanding, 4,759,514 shares in 2006 and 3,426,289 in 2005 34,968 24,389 Retained earnings (Accumulated deficit) 3,008 1,223 Accumulated other comprehensive loss income (248 ) (307 ) Total stockholders` equity 37,728 25,305 Total liabilities and stockholders' equity $ 289,260 $ 245,926 *Restated to reflect 5% stock dividend Three months ended Three months ended Twelve months ended Twelve months ended Dec. 31, 2006 Dec. 31, 2005 Dec. 31, 2006 Dec. 31, 2005 (unaudited) (unaudited) (unaudited) INTEREST INCOME Loans, including fees $ 3,577 $ 3,043 $ 13,601 $ 10,152 Federal funds sold 108 11 158 181 Investment securities 579 415 1,985 1,239 Cash and due frombanks 14 5 38 33 Total interest income 4,278 3,474 15,782 11,605 INTEREST EXPENSE Deposits 1,733 963 5,782 3,089 Federal Funds Purchased - 4 1 4 Federal Home Loan Bank advances 18 48 271 101 Total interest expense 1,751 1,015 6,054 3,194 Net Interest Income 2,527 2,459 9,728 8,411 PROVISION FOR LOAN LOSSES - 143 201 392 Net interest income after provision for loan losses 2,527 2,316 9,527 8,019 NON-INTEREST INCOME Service fees on deposit accounts 66 70 283 273 Gains on sales of mortgage loans, net 607 630 2,083 2,251 Gains (losses) on sales of investment securities, net - - - (2 ) Other income 171 110 503 417 Total Non-Interest Income 844 810 2,869 2,939 NON-INTEREST EXPENSE Salaries and employee benefits 1,233 1,088 4,879 4,192 Occupancy expense 425 336 1,603 1,397 Advertising & business promotions 115 144 552 540 Printing stationery and supplies 98 69 261 250 Data processing 117 99 435 379 Other operating expense 363 436 1,292 1,656 Total Non-Interest Expense 2,351 2,172 9,022 8,414 Income before provision for taxes 1,020 954 3,374 2,544 PROVISION FOR INCOME TAX 355 (98 ) 1,176 429 Net income $ 665 $ 1,052 $ 2,198 $ 2,115 Per share data Net income - basic $ 0.15 $ 0.31 $ 0.58 $ 0.62 Net income - diluted $ 0.15 $ 0.27 $ 0.55 $ 0.54 Per share data reflects a 5% stock dividend which was effective May 31, 2006
